Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest:
wherein the handover request comprises a capability coordination result between the first primary network device and a secondary base station of a cellular network generation different from the first primary network device and the second primary network device.
Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
The closest prior arts
Ericsson (“UE capability signaling for tight networking”, Tdoc R2-168296) discloses at least band combinations and L2 buffer capabilities shoud be coordinated across the master and the secondary nodes; the LTE eNB forwards the NR RRC message containing the LTE_NR capability information to the NR gNB in the “SgNB addition request” message; the NR gNB then selects the NR SCG configuration based on the LTE+NR capability information ((fig. 1, step2; sec. 2.2),
Mitsui discloses Handover Request from source eNB to target eNB including capability related information (fig. 9, step S302, para. 122),
Lee et al (US Pub. 2019/0215886) discloses dual connectivity configuration coordination between LTE eNB and NR gNB (fig. 4, element 5; para. 46), and capability coordination between master node and secondary node (fig. 9, element S930; para. 92).
either singularly or in combination, fail to anticipate or render the above features obvious.

Claim 10 encompasses limitations that are similar to claim 1. Thus, claim 10 is allowed based on the same reasoning as discussed above.
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 5:00 PM, F 7:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/

Primary Examiner, Art Unit 2468